.




                                                     tslluery   6, 19s9

                                                         .


    . Eionorable Geo. fi. Sheppard
      Conqtrollor  of Public AooountS
      huustin,Texas

     Lear Sir:                               Gpinion !To. o-34


             This office    is in reosi9t 05 your letter   of January 4,
     1999, wherein you ndvlse that upon makin a tra~scrlpt        In ca8e
     of chazqo of venue, t?xt clerk GS a,ccrtain     county Included in
     the tranncrl9t    a co?y of the stnto%ent of knots.     you request
     a3 oplnlon OS to whether such clerk 1s entitle$to        the fee
     nuthorlzed   1aArtlcle    1026, Code of Crlmlnal rrocedure,    for
     the copy of t!m 5tetcr;cnt OS facts so included in ti;e transcript.


             For c proper   ,mderstandlng   of Article   570,    Code of C&z-
     l.?el Procdure,  1 t 1s nooeeeary to read the whole act, includlq
     the oaptlnn,  the body and the emergency clhune, and tho s8=Le may
     be round in the Acts ot the 41st Le&lature,             2nd Called   ~sslon,
     p. 10, Ch. 8, as follows:

             "An .':ot provldlne   t.bntviLan a chnn~e of venue has
             bean granted in any Criminal oau8e, the Clerk 6hall
             smd all ot the origlnti        paper8 in said cause, to-
             gether with a certified       copy of the Court*6 order
             Clroctln~    such change o? venue, end Q oertlfied      copy
             of the recognizance      by the defendant,   if any, to
             the Clerk 0r thfi Court to vddch eald ccuse v:as SC
             transferred;    mendlng krtlole      570 of t?le CO& of
             Crinlnal Frocedute of Texas a8 revleed in 1925; and
             deolaring    ah erzcrgenoy.
             "Se it enacted   by the Legislature    of the ;itete     of Texfis:
Boa.   obo,   H.‘shoppmd,   January   6, 1939,   &go   e


         a&otlon  1.  That Art1010 570 of the Code or
         Criminal Prooedure of thb stats of Texab a8 revlmd
       - ln 1988 bo and the mm. rhall   be runende~ 80 aa to
         henattm   read aa rollowra

         ‘*Article   870.   Uhere an order for 6 ohmgo of venub
         of amy Court in any Criminal     oaube in this .State hae
         been madb the Clerk OS the Court where the ?roeeou-              ',;
         tion ir pending ebb11 meke out a oertitled      oopy  of
         thb Courtlb   order direotlng   such ohange OS venue,
         together with a oertlSied copy OS the dbiendent’s
         reoognieanoe,    it any, together v.lth all the original
         papers in said oause and also a oertirlcote       of the
         said Clerk under his ofllolal     seal t!lnt such ps?ers
         are the popers; and all the papers on file in euld
         Court in said oausa; and he shall transmit the same
         to the Clerk ol the Court to which the venue has been
         ohanged. ’
         mYec. 2.   The faot that under the present law it 16
         neoessary to mako oopiea of all original   phpers in
         o. oauae transferreQ on ohan.:e OS venue, thus causing
         a great deal of labor with no good result ther,-from,
         constitute  an ezergenoy end a public neoeezlty  thct
         the Constitutional  Wle requlrlnr; the readins of
         a bill on three separate days in the %use be suspended,
         nnd that this hot take efteot lmmcdlately upon its
         passage, and it is so enaated.m
          It mat be admitted      that the Intention OS the Legislature
is dlrfloult     to asaertaln   from a reedlng ot the body of the
statute.     The same In one vibw tight be susoeptlble      OS the oon-
atructloa    thet 88300 would regulrb the clerk to prepare a certified
copy not only OS the order changing the venue and the defendant’s
reoogn1zano8,     but also OS every pa?er Slled In the case.       &oh a
strained constrdctlon,       however, under hrticle Ml, Code OS Crlmlnal
?rooedure,    would even require the clerk to include      in hls~transcri?t
e oertllted     oopy OS the duplicate    tmnecript   vhlch had been filed
v:lth hiz i.n the appeal, as well as tho statement or racts, which
v;ould be utterly    useless   and without reason.
         To say the lee&,  the lan,~a,:c contained in the body OS
said   Article 570 aoea not so plainly   anG unequivocally roqulre
pm.      obo.   H. mabppaad,   January   6, 1939,   Pago 3


thb inolurlonr.  of all Suoh papbrr and dooumbnta in the trbnborlpt
80 propand    by thb olbrk a8 to pl’OOhdb inquiry into th. lbgia-
latirb     purposb.


          ?rom a rbadlng ot the oaptlon    and the embrgbnoy olaubb,
it moeme quite olbar that it wab thb fntbntlon         0s the Lbglbleturb
to provide that the olerk should only be required to prepan a
certiflbd     oopy otthPOrd#r    ohanging venue and of the defendant*8
recognizance     and a oSrtlflCatb   Showing all papers in the oaze,
and to forvmd suoh obrtlfled        ooples end certifloate,   along
With all the original     papers in the case, to the clerk of the
court to whlah the venue had been chani;ed.

       In the case of Pophe.mv.           Patterson,    51 S. ‘i.:. 600,   the
Supreme Court stated:


           "In   construing      statute0    it le the duty of the court
           to ascertain       the leglelatlve      Intent, rind, when such
           intent Is ones arrived at, it should be given effect;
           in f?ot,     ouch   intent     is the 1~.     In deterzilning  the
           le~ielatlve       intent, the court s!iould fiat 1GGk alone
           to any one phrase, clause,           or sentence of the act,
           but to the entire act; and this includes the caption,
           the body of the aot, and the ezereoncy clause.                In.
           this conneotlon we hold that, even when the emersenoy
           olause cannot be elven efrbot ae GUCh, still1 it8 provl-
           sione    may be looked -to if tiiey aid the court ln aa-
           certain&         the legiblatlve     intent.*

       he further said by Chief Justloe XcClendon, in the oaae
of Perguson v. Johnson, 57 b. X’. (26) 373, (Error dleaiesed),:

           “E’here literal,     grammatical,   or distlonary     lnter-
           prstation    of statutory lnngua~e would defeat or
           substantially      lupair effbotuatlon    of   lsglelatlve
           objective,    wordlnq of statute nil1 not be ljlven
           oontrolllng     etfeot.n

           Koorman v.    Terrell,   202 S. Z. 727; 39 Tex;       Jur.     170
           and 179.
        IOU ar8,   thereton,    abriredt&at it was unneoessaty   ror
th8 8tatomnt 0r isot8 to be ia0i.udOain the trawoript         and the
olsrk is aot retitled      to the ho lnquind about.


                                  Your8 *my truly,




!XL-N